IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In re Appeal of: Friends of Marconi     :
Plaza and Rich Cedrone and              :
Joseph Q. Mirarchi                      :
                                        :
From a decision of: The City of         :     No. 938 C.D. 2021
Philadelphia Board of License           :     Argued: June 23, 2022
and Inspection Review                   :
                                        :
Appeal of: City of Philadelphia         :

BEFORE:        HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE MARY HANNAH LEAVITT, Senior Judge

OPINION
BY SENIOR JUDGE LEAVITT                                  FILED: December 9, 2022

               The City of Philadelphia (City) appeals an order of the Court of
Common Pleas of Philadelphia County (trial court) that reversed the adjudication
of the City’s Board of License and Inspection Review (L&I Board) authorizing the
removal of the statue of Christopher Columbus from Marconi Plaza. The trial court
held that the City’s evidence did not establish that the statue’s removal was necessary
in the public interest, and, further, the City did not comply with the procedural
requirements that govern the preservation of public art and historic objects, such as
the 146-year-old marble statue of Columbus. In its appeal, the City argues that the
opponents of the statue’s removal from a public park lacked standing to bring their
challenge, and, further, the trial court erred by not giving the City’s construction of
the applicable ordinance and policy controlling weight. After review, we affirm the
trial court.
                                       Background
              In 1872, City residents, led by Agostino Lagomarsino,1 organized the
Columbus Monument Association to honor the explorer with a memorial statue for
the country’s 1876 centennial celebration. Supplemental Reproduced Record at
2854b-58b (S.R.R. __). With contributions from various sources, including King
Victor Emmanuel II, the association commissioned a marble statue of Christopher
Columbus, which was done in Italy. Id. The statue, which is 10 feet tall and sits
atop a 12-foot pedestal, was installed in Fairmount Park for the 1876 Centennial
Exposition and dedicated on October 12, 1876. It was one of the first monuments
to Columbus in the United States. In 1976, the Columbus statue was moved to
Marconi Plaza, a 19-acre park on South Broad Street, where it is surrounded by a
high wrought iron fence that depicts Columbus’s three ships that sailed on the first
voyage to the Americas. By tradition, the annual parade on Columbus Day, recently
renamed Indigenous Peoples’ Day2 by the City, ends at the Columbus statue in
Marconi Plaza.
              Following the death of George Floyd in Minneapolis, Minnesota, civil
unrest developed in Philadelphia. On June 13, 2020, a clash occurred in Marconi
Plaza when residents “arrived ‘to protect’ [the statue] from perceived threats” and
were armed with “guns, baseball bats, golf clubs, and sticks.” Removal Application


1
  Lagomarsino was an early leader in the Philadelphia Italian business community. Supplemental
Reproduced Record at 2857b (S.R.R. __).
2
  “[F]or the first time, the City holiday celebrated on the second Monday of October will be
recognized as Indigenous Peoples’ Day rather than Columbus Day.” Press Release, Mayor’s
Office of Civic Engagement and Volunteer Service, et al., City’s Pathways to Reform,
Transformation and Reconcilation Provides 6-Month Update, City of Philadelphia’s Press
Releases (February 3, 2021) (on file with author); https://www.phila.gov/2021-02-03-citys-
pathways-to-reform-transformation-and-reconciliation-provides-6-month-update/ (last visited
December 8, 2022).
                                              2
at 1; Reproduced Record at 43a, 86a (R.R.__). Intermittent clashes occurred over
the next week, with the last disturbance on June 23, 2020, a few days after the City
enclosed the Columbus statue in a wooden box.
             On June 15, 2020, the Mayor of Philadelphia, James Kenney, wrote to
Margot Berg, the City’s Public Art Director, requesting her to “initiate as soon as
possible the public process . . . for the possible removal of the statue [] located at
Marconi Plaza on South Broad Street.” Removal Application at 6; R.R. 48a. The
Mayor’s letter elaborated as follows:
             Christopher Columbus, like many historical figures, has
             supporters and detractors. For centuries, he has been venerated
             with the stories of his traversing the Atlantic and “discovering”
             the “New World.” However, his history is much more infamous.
             Mistakenly believing he had found a new route to India,
             Columbus enslaved indigenous people, and punished individuals
             who failed to meet his expected service by severing limbs, or in
             some cases, murder. Surely the totality of this history must be
             accounted for when considering whether to erect or maintain a
             monument to this person.
             I believe that a public process allowing for all viewpoints,
             especially those of indigenous people whose ancestors suffered
             under the rule of European settlers, to be in the best interest of
             the City.

Id.
             The public process referenced by the Mayor requires, inter alia, public
notice and input before any work of public art may be removed from its current site.
The City’s Office of Arts, Culture and the Creative Economy (Office of Arts) is
governed by a 1998 “Policy on the Donation, Placement and Removal of Public Art”
entitled “Managing Director’s Directive 67” (Directive 67). R.R. 406a. With
respect to removal of public art, Directive 67 states, inter alia, as follows:


                                           3
             In the case of a proposal to remove due to public protest, an
             opportunity to solicit and obtain public input shall be provided
             by the Office of Arts, Culture and the Creative Economy or its
             successor agency prior to further action on the proposal. A
             period of no less than ninety (90) days shall be provided for
             public input on the matter.

Directive 67, §B.III.2 (emphasis added). “After the period of public notice and
input,” the Public Art Director “shall present the proposal to the Department of Parks
and Recreation . . . .” Id. §B.III.5. Thereafter, the Public Art Director must apply to
the City’s Art Commission for “final approval of the proposal” to remove the work
of public art. Id. §B.III.6.
             In 2017, the City’s Historical Commission designated the Columbus
statue an “historic object.” PHILADELPHIA CODE §14-203(148). As such, the statue
was found to have “significant character, interest, or value as part of the
development, heritage, or cultural characteristics of the City, Commonwealth, or
nation . . . .” PHILADELPHIA CODE §14-1004(1)(a). The City established the
Historical Commission to protect and preserve sites, buildings, and objects it has
designated as historic, id. §14-301(7), and a designated historic object may not be
demolished without the approval of the Historical Commission. Id. §14-1005(5)(a).
The City’s historic preservation ordinance defines “demolition” and “demolish” as
“the removal of a building, structure, site, or object from its site or the removal or
destruction of the façade or surface.” Id. §§14-1002(5), 14-203(88) (emphasis
added). In short, the removal of the Columbus statue from its site in Marconi Plaza
constitutes a “demolition” of an historic object that requires the approval of the
Historical Commission.
             On June 24, 2020, as agreed in a June 15, 2020, court-approved
stipulation, the Office of Arts began the process of collecting public input on the


                                          4
proposed removal of the Columbus statue from Marconi Plaza. On July 16, 2020,
the Office of Arts submitted an application to the Historical Commission seeking
approval of the statue’s removal from Marconi Plaza. This “further action” was
taken 28 days after the Office of Arts began its process of collecting public input on
its proposal to remove the statue of Christopher Columbus. However, Directive 67
requires a period of 90 days for public input “prior to further action on the proposal.”
Directive 67, §B.III.2.
             On July 24, 2020, the Historical Commission held a five-hour Zoom
hearing on the Office of Arts’ removal application. The hearing was attended by
more than 180 people and lasted nearly 6 hours, during which the Historical
Commission heard testimony and received documents from the participants.3 The
Historical Commission’s staff recommended that the Columbus statue be removed
to advance public safety and to protect the statue. Friends of Marconi Plaza and two
of its members, Rich Cedrone (Cedrone) and Joseph Q. Mirarchi (Mirarchi)
(collectively, Objectors), attended the Zoom meeting and expressed opposition to
the statue’s removal.
               At the conclusion of the meeting, the Historical Commission voted 10
to 2 to approve the removal of the statue. Based on an affidavit of an advisor to the
City’s Police Commissioner and news reports attached to the Office of Arts’ removal
application, the Historical Commission found that the continued display of the statue
in Marconi Plaza presented a danger to public safety. The Historical Commission




3
  See Historical Commission Minutes, 7/24/2020, at 1-5, 8-21; CITY OF PHILADELPHIA,
HISTORICAL           COMMISSION,          Meeting        minutes,         https://document-
archive.phila.gov/#/Historical_Commission/Meeting_Minutes (last visited December 8, 2022).
The minutes are not in the record.
                                            5
imposed four conditions on its approval of the removal of the statue from Marconi
Plaza:
              (1) The statue is stored at an undisclosed, secure location within
              the City of Philadelphia; (2) The statue is moved to the storage
              facility under the auspices of a conservator and by a firm
              experienced in the moving of important works of art; (3) The
              City reports to the Historical Commission annually on the
              statue’s condition and situation; and (4) The statue is visually
              recorded with a three-dimensional, digital, laser scan before it is
              moved to the storage facility.

Historical Commission Decision, 7/29/2020, at 1; S.R.R. 27b.
              On July 31, 2020, Objectors appealed the Historical Commission’s
decision to the City’s L&I Board and requested a stay of the Historical
Commission’s decision until the Art Commission voted on a separate application to
remove the statue. On August 12, 2020, the Art Commission voted to approve the
removal of the statue of Columbus.4
              The L&I Board held hearings on Objectors’ appeal on August 7, 2020,
August 17, 2020, and September 29, 2020. Before the L&I Board, the City
challenged Objectors’ standing to appeal the Historical Commission’s decision.
              In response to the City’s challenge, Objectors presented evidence of
their standing as individuals and as an association. Cedrone and Mirarchi testified
that they live in close proximity to the park and regularly participate in events there
that incorporate the statue of Columbus.            Objectors explained that Friends of

4
  Objectors filed an emergency motion for injunctive relief, and the trial court ordered the Art
Commission not to render a “decision prior to receiving the recommendation of the Historical
Commission which the Art Commission shall take into account before rendering its own decision.”
Trial Court Order, 7/16/2020; S.R.R. 25b. Objectors appealed the Art Commission’s decision to
the L&I Board, which appeal remains pending. The City moved to dismiss for lack of jurisdiction,
but the L&I Board has not acted on this motion. City Brief at 6-7.


                                               6
Marconi Plaza is a non-profit organization that has been recognized by the City’s
Department of Parks and Recreation as a “legitimate friends group” and “the official
private caretaker of Marconi Plaza.” Objectors’ Brief at 26; Notes of Testimony
(N.T.), 8/7/2020, at 18; R.R. 437a. Objectors presented testimony that they raise
funds and do work “to help preserve and beautify the park,” including, for example,
the installation of new benches throughout Marconi Plaza. N.T., 8/17/2020, at 65-
69, 74-81; R.R. 635a-36a; 638a-39a. In 2019, the City named Marconi Plaza a
“signature park.” N.T., 8/17/2020, at 69; R.R. 636a.
              The L&I Board concluded that because Cedrone and Mirarchi did not
present this evidence at the Zoom meeting before the Historical Commission, they
did not establish their standing as individuals to object to the removal of the
Columbus statue. As a consequence, “[h]aving failed to establish that any of its
members are aggrieved,” Friends of Marconi Plaza did not make its case for
associational standing. L&I Adjudication at 17; R.R. 672a.
              The L&I Board affirmed the Historical Commission’s decision. It
reasoned that the Commission’s approval of the application to remove the Columbus
statue “was based on substantial, credible evidence supporting a finding that the
action was necessary to protect the public health and safety.” Id. That evidence
consisted of letters from the Mayor’s office and the City’s Public Art Director.
Accordingly, the L&I Board affirmed the Historical Commission’s decision “on the
merits and on the independent ground that [Friends of Marconi Plaza] lack[s]
standing.” L&I Adjudication at 18; R.R. 673a. Objectors appealed the L&I Board’s
decision to the trial court.




                                         7
                                      Trial Court Decision
               Before the trial court, Objectors argued, inter alia, that the L&I Board
erred.    Objectors argued that they had standing to challenge the Historical
Commission’s approval of the removal of the Columbus statue from Marconi Plaza;
the Historical Commission did not receive evidence on the effect of removal of the
statue, as required by Sections 14-1001(1) and (4),5 and 14-1005(6)(e)(.3)6 of The
Philadelphia Code, or any evidence that public safety was an issue; and the Office
of Arts violated Directive 67 because it filed an application with the Historical



5
 It states:
        It is hereby declared as a matter of public policy that the preservation and protection
        of buildings, structures, sites, objects, and districts of historic, architectural,
        cultural, archaeological, educational, and aesthetic merit are public necessities and
        are in the interests of the health, prosperity, and welfare of the people of
        Philadelphia. The purposes of this [ordinance] are to:
                 (1) Preserve buildings, structures, sites, and objects that are important to
                     the education, culture, traditions, and economic values of the City; [and]
                                                 ****
                 (4) Afford the City, interested persons, historical societies, and
                     organizations the opportunity to acquire or to arrange for the
                     preservation of historic buildings, structures, sites, and objects that are
                     designated individually or that contribute to the character of historic
                     districts[.]
PHILADELPHIA CODE §14-1001(1), (4) (emphasis added).
6
 It states:
        (e) Review Criteria.
               In making its determination as to the appropriateness of proposed
               alterations, demolition, or construction, the Historical Commission shall
               consider the following:
                                               ****
                       (.3) The effect of the proposed work on the building, structure, site,
                       or object and its appurtenances;
PHILADELPHIA CODE §14-1005(6)(e)(.3).
                                                   8
Commission 28 days after initiating the process of public input, instead of waiting
90 days for the completion of the public input process.
             On August 10, 2021, the trial court heard argument on Objectors’
appeal of the L&I Board’s adjudication. On August 17, 2021, the trial court
sustained the appeal and reversed the adjudication of the L&I Board.
             First, the trial court determined that Objectors had standing under
Dowds v. Zoning Board of Adjustment, 242 A.3d 683, 694 (Pa. Cmwlth. 2020),
because they “have been active caretakers of [the] Plaza for the past ten (10) years
coordinating the park’s upkeep, beautification, and modernization,” “regularly
utilize [the] Plaza for numerous social and fundraising events[,]” and “are a
recognized ‘friends’ group of the Philadelphia Department of Parks and Recreation.”
Trial Court Opinion, 8/17/2021, at 1-2 (footnotes omitted). On this evidence, the
trial court concluded that Objectors “have a substantial, direct and immediate interest
in the outcome of the litigation sub judice because removal of the [statue] will impact
the nature of the park.” Id. at 2.
             Second, the trial court determined that the L&I Board erred because the
Historical Commission’s decision to remove the statue did not satisfy the terms of
the ordinance. See PHILADELPHIA CODE §14-1005(6)(e)(.3). Specifically, the trial
court found that the “unauthenticated, unattributed, and cursory” two-page
“Guidance for Marble Sculpture Removal” was “void of any quantitative,
dimensional attributes of the [s]tatue and its present condition that otherwise would
aid in determining the effect of removal on a statue more than 100 years old.” Trial
Court Opinion, 8/17/2021, at 2. Even so, that two-page report acknowledged the
“very good chance that parts of the sculpture may crack when it is removed.” Id.
The trial court concluded that the Historical Commission could not act on a removal


                                          9
application until it had received and reviewed a definitive plan for handling the
statue’s removal from Marconi Plaza.
               Third, the trial court determined that the Historical Commission “was
not presented [with] adequate information or evidence to conclude that public safety
was or is an ongoing concern” with respect to the Columbus statue. Trial Court
Opinion, 8/17/2021, at 4. The trial court held that the affidavit and news accounts
presented to the Historical Commission did not constitute probative or substantial
evidence. Even so, “only isolated incidences in the wake of the George Floyd
protests were presented.” Trial Court Opinion, 8/17/2021, at 4. Simply, the public
protest that triggered the removal application ceased 10 days after it started.
               Finally, the trial court determined that the L&I Board erred because the
Office of Arts failed to adhere to Directive 67 by allowing only 28 days of public
input, rather than the 90 days guaranteed by Directive 67, §B.III.2. Trial Court Op.,
8/17/2021, at 4. The Historical Commission lacked jurisdiction to address, let alone
make a decision on, the removal application until after the Office of Arts had
received and evaluated the public input required by Directive 67.
               The City filed the instant appeal of the trial court’s order.7
                                            Appeal
               On appeal, the City raises three issues. First, the City argues that
Objectors lacked standing to appeal the Historical Commission’s decision that the
removal of the Columbus statue was necessary in the public interest.                          See


7
  Where the trial court takes no additional evidence, this Court’s review determines whether
constitutional rights were violated, whether an error of law was committed, or whether findings of
fact are supported by substantial evidence. Section 754(b) of the Local Agency Law, 2 Pa. C.S.
§754(b); Philadelphia Eagles Football Club, Inc. v. City of Philadelphia, 823 A.2d 108, 118 n.11
(Pa. 2003). Because the issue in this case involves a question of law, our standard of review is de
novo. Philadelphia Eagles Football Club, Inc., 823 A.2d at 118 n.11.
                                                10
PHILADELPHIA CODE §14-1005(6)(d) (permit to demolish an historic object cannot
issue except where “necessary in the public interest”) (emphasis added). Second,
the City argues that the Historical Commission properly exercised its discretion
given the risk of vandalism to the statue and the absence of evidence from Objectors
that removal could not be safely accomplished. In any case, the conditions in the
Historical Commission’s approval ensured that the removal will be properly
executed. Third, the City argues that the trial court erred in its construction and
application of Directive 67.
             Objectors respond that their presentations to the L&I Board and the
Historical Commission demonstrate their standing to challenge the Historical
Commission’s decision. Second, Objectors argue that the Historical Commission’s
decision was flawed because it did not receive any information about the current
condition of the statue; did not know what company would do the removal; and the
Office of Arts’ own application indicated that removing the statue would likely
damage it. Finally, Objectors assert that the City violated Directive 67, which was
binding on the Office of Arts, by not allowing the full 90-day period of public input
on the question of whether the Columbus statue should be removed from Marconi
Plaza before taking steps to effect the statue’s removal.
                                      Analysis
                                     I. Standing
             We begin with the City’s standing issue. The City argues that because
the individual objectors do not own property immediately adjacent to the Columbus
statue, they cannot demonstrate a “particularized impact on their use and enjoyment
of their property” should the statue be removed. City Brief at 3. The City
acknowledges that Friends of Marconi Plaza may have invested time and resources


                                         11
in the park, but not in the Columbus statue itself, and, thus, its removal will not affect
the association. The City dismisses Objectors’ standing as based merely “on their
aesthetic appreciation for the [s]tatue and [their] caretaking of the park generally,
but these interests are no greater than the interest of the general public.” City Brief
at 26. Stated otherwise, the City asserts that Objectors will not be aggrieved by the
removal of the Columbus statue from Marconi Plaza.
             Generally, “a party seeking judicial resolution of a controversy ‘must
establish as a threshold matter that he has standing to maintain the action.’” Johnson
v. American Standard, 8 A.3d 318, 329 (Pa. 2010) (quotation omitted). In the
seminal case William Penn Parking Garage, Inc. v. City of Pittsburgh, 346 A.2d 269
(Pa. 1975), our Supreme Court explained that
             [t]he core concept, of course, is that a person who is not adversely
             affected in any way by the matter he seeks to challenge is not
             “aggrieved” thereby and has no standing to obtain a judicial
             resolution of his challenge. In particular, it is not sufficient for
             the person claiming to be “aggrieved” to assert the common
             interest of all citizens in procuring obedience to the law.

Id. at 280-81 (footnotes omitted). To be aggrieved, the putative party must have a
substantial, direct, and immediate interest in the claim sought to be litigated. Fumo
v. City of Philadelphia, 972 A.2d 487, 496 (Pa. 2009). In this regard, our Supreme
Court has established the following principles:
             A “substantial” interest is an interest in the outcome of the
             litigation which surpasses the common interest of all citizens in
             procuring obedience to the law. A “direct” interest requires a
             showing that the matter complained of caused harm to the party’s
             interest. An “immediate” interest involves the nature of the
             causal connection between the action complained of and the
             injury to the party challenging it, and is shown where the interest
             the party seeks to protect is within the zone of interests sought to


                                           12
            be protected by the statute or constitutional guarantee in
            question.

South Whitehall Township Police Service v. South Whitehall Township, 555 A.2d
793, 795 (Pa. 1989) (quotations omitted). The “keystone to standing in these terms
is that the person must be negatively impacted in some real and direct fashion.”
Markham v. Wolf, 136 A.3d 134, 140 (Pa. 2016) (quotation omitted).
            An association may have derivative standing as the representative of its
members, where at least one member will sustain an immediate or threatened injury
from the challenged action.        Robinson Township, Washington County v.
Commonwealth, 83 A.3d 901, 922 (Pa. 2013). For an association to have standing
in its own right, it must be aggrieved; it is not enough to show that the challenged
action implicates the organization’s mission in some way. Armstead v. Zoning
Board of Adjustment of City of Philadelphia, 115 A.3d 390, 399-400 (Pa. Cmwlth.
2015).
            In Society Hill Civic Association v. Philadelphia Board of License &
Inspection Review, 905 A.2d 579, 586 (Pa. Cmwlth. 2006), we considered an
association’s standing to appeal the Historical Commission’s approval of alterations
to historic townhomes in the Society Hill section of Philadelphia. We concluded
that the association had standing in its own right because of its commitment to the
improvement, preservation, and restoration of one particular neighborhood in the
City. We reasoned as follows:
            The Association [] was created, inter alia, to promote “the
            improvement of the Society Hill area of Philadelphia . . . and the
            preservation and restoration of its historic buildings.” It includes
            residents, businesses and other organizations [that] actively seek
            to protect historic buildings in the neighborhood, and it has over
            900 dues-paying members.


                                         13
             The Association and its members were directly involved in the
             subject of this litigation by negotiating . . . for preservation of the
             façades of [] townhouses and expressing their concerns at various
             public meetings . . . . Because of its purpose to promote
             preservation and restoration of historic buildings in the Society
             Hill area, the Association has a substantial, direct and immediate
             interest in the outcome of this litigation. Clearly, the Association
             had standing to appeal.

Id. (internal citations omitted) (emphasis added).
             In Dowds, 242 A.3d 683, several homeowners appealed, inter alia, the
City’s grant of a variance to allow a building to exceed the maximum allowable
height. Drawing on the precedent in Society Hill, we identified the factors that will
demonstrate standing in a land use appeal: (1) being a recognized community
organization, (2) expressing concerns at meetings before the Historical Commission,
and (3) participating in negotiations with the permit applicant. Although these
factors were developed to address an association’s standing in its own right, we
concluded they can be used to evaluate the standing of individuals. Because the
individual objectors had been involved in the 2007 permit process, had intervened
and participated in the hearing on the application to increase the building’s height,
and owned nearby townhouses, we held that the objectors “demonstrated a
substantial, direct[,] and immediate interest in the outcome of this matter beyond that
of the general interest of a taxpayer.” Id. at 695.
             With this background, we consider the standing of Objectors, both the
individuals, Cedrone and Mirarchi, and the association, Friends of Marconi Plaza.
             Cedrone testified that he resides approximately one and one-half blocks
from Marconi Plaza. Ten years ago, he helped establish Friends of Marconi Plaza,
which has been recognized by the City’s Department of Parks and Recreation as a



                                           14
“friends group.”8 N.T., 8/7/2020, at 18; R.R. 437a. He has served as president of
Friends of Marconi Plaza for nine years. During that time, he has participated in
events to improve the park and in the annual October 12th celebration, which includes
a parade that ends at the Columbus statue in Marconi Plaza. N.T., 8/7/2020, at 20;
R.R. 439a. For his part, Mirarchi testified that he lives approximately six blocks
from Marconi Plaza, where he played as a child and now jogs. He has friends and
family that live adjacent to the park. Mirarchi testified that he participates in
Columbus Day events at Marconi Plaza, as an individual and a member of several
organizations, including
              the Mummers’ Brigade, the Jesters[’] New Year[’]s Brigade, I’m
              affiliated with the South Philadelphia Fancies Brigade, which are
              both active participants in the Columbus Day parade that occurs
              annually in Philadelphia and at the Marconi Plaza. I’m also
              involved with the 1492 Society . . . which is one of the lead
              organizers of the parade festivities and other numerous
              organizations that I can identify that I’m involved with or
              affiliated with that actively use that park and in particular the
              Columbus Day statue as part of respective functions for the City
              as well as for the groups.

N.T., 8/7/2020, at 26; R.R. 445a (emphasis added). We conclude that Cedrone and
Mirarchi have standing as individuals.
              First, Cedrone and Mirarchi have standing because they will be
adversely affected by the City’s action they challenge. William Penn Parking
Garage, 346 A.2d at 280. Both Cedrone and Mirarchi live in close proximity to
Marconi Plaza. See Appeal of Hoover, 608 A.2d 607, 611 (Pa. Cmwlth. 1992)


8
  “Park Friends groups are community-led organizations that partner with Philadelphia Parks &
Recreation and Fairmount Park Conservancy [] to make local parks stronger.” PHILADELPHIA
PARKS & RECREATION, https://www.phila.gov/departments/philadelphia-parks-recreation/get-
involved/park-friends-groups/ (last visited December 8, 2022).
                                             15
(residing within 450 feet to 600 feet of a contested use established standing). More
to the point, Cedrone and Mirarchi use Marconi Plaza and participate in events
specifically involving the Columbus statue. They participated in proceedings before
the Historical Commission, negotiated with the City and instituted litigation to
enjoin the removal of the statue on the basis that the Office of Arts failed to comply
with Directive 67. Dowds, 242 A.3d 683. These factors demonstrate a substantial,
direct, and immediate interest beyond “the general interest of a taxpayer.” Id. at 695.
               Second, we reject the City’s argument that the individual Objectors are
mere taxpayers without standing. Section 17.1 of the First Class City Home Rule
Act (Home Rule Act)9 provides that taxpayers are generally not considered to be
“aggrieved persons” and, thus, cannot challenge a decision of a zoning board that
regulates development.10 Society Hill and Dowds addressed what evidence must be
presented by a party in a land use appeal to show that one is an “aggrieved person.”
It is true that the Historical Commission is established in a chapter of the zoning
code. However, “historic objects” and public works of art, such as the Columbus
statue, do not involve the “[regulation] of development.” Section 17.1 of Home Rule
Act, 53 P.S. §13131.1. Taxpayers fund the acquisition and maintenance of the City’s
public works of art. In Board of Trustees of Philadelphia Museums v. Trustees of

9
   Act of April 21, 1949, P.L. 665, as amended, 53 P.S. §§13101-13157.
10
   Section 17.1 of the Home Rule Act, added by the Act of November 30, 2004, P.L. 1523, states:
        In addition to any aggrieved person, the governing body vested with legislative
        powers under any charter adopted pursuant to this act shall have standing to appeal
        any decision of a zoning hearing board or other board or commission created to
        regulate development within the city. As used in this section, the term “aggrieved
        person” does not include taxpayers of the city that are not detrimentally harmed by
        the decision of the zoning hearing board or other board or commission created to
        regulate development.
53 P.S. §13131.1 (emphasis added).


                                               16
University of Pennsylvania, 96 A. 123, 125 (Pa. 1915), our Supreme Court held that
taxpayers have “the right to appeal to the courts” the City’s alienation of property
held in trust by the City. Accordingly, we reject the City’s argument that the Home
Rule Act’s limitation on taxpayer standing in land use appeals applies with equal
force where, as here, the issue is conservation of public art held in trust by the City,
as opposed to a land development project.
             Directive 67 provides another basis for Cedrone’s and Mirarchi’s
standing. According to Mayor Kenney, the City owns “the largest public art
collection of any American city.” Removal Application at 6; R.R. 48a. Directive
67 requires public input on the removal of any public work of art, whether or not it
involves a protest. Accordingly, “the Public Art Director shall hold or attend one
community meeting or otherwise advise the affected community of the plan to
remove the artwork and allow for public input[.]” Directive 67, §B.III.3. Further,
the Public Art Director must consider the input and allow “adjustments [] to the
proposal based on the input received[.]” Directive 67, §B.III.5 (emphasis added).
Directive 67 recognizes the interest of the public in the art owned by the City, and it
protects that interest. The mandates set forth in Directive 67 create the vehicle by
which citizens and community groups can become involved in a decision of the City
with respect to any work of public art.
             Turning to Friends of Marconi Plaza, this “friends group” was formed
approximately 10 years ago to “preserve and beautify the park,” including “the
Columbus statue[, which] is part of that park.” N.T., 8/17/2020, at 65; R.R. 635a.
Friends of Marconi Plaza has been recognized “by the Philadelphia Parks and
Recreation as a friends group.” N.T., 8/17/2020, at 66; R.R. 636a. It has beautified
certain corners of the park by planting shrubs, renovating the playground, installing


                                          17
new park benches and LED lights, and constructing bulletin boards to post events in
the park. Id. Additionally, Friends of Marconi Plaza has hosted movie nights for
children, spring concerts, and live theater shows, as well as participated in love your
park days. Finally, Friends of Marconi Plaza participates in the annual October 12th
celebration, which includes a parade and a festival in Marconi Plaza.
             Based on the standing of its members, Cedrone and Mirarchi, Friends
of Marconi Plaza has derivative standing.         Pennsylvania Medical Society v.
Department of Public Welfare, 39 A.3d 267, 278 (Pa. 2012) (association has
standing if even one member is threatened with injury). Friends of Marconi Plaza,
with over 1,500 members and recognition from the City’s Department of Parks and
Recreation, also has standing in its own right. Society Hill, 905 A.2d 579. As was
the case for the association in Society Hill, Friends of Marconi Plaza preserves and
beautifies the park, sponsors events at the park, and undertakes park improvement
projects. Significantly, Friends of Marconi Plaza was directly involved in the
litigation to stop the City from removing the Columbus statue without allowing, first,
public input and participation. Dowds, 242 A.3d 683.
             The City contends otherwise, directing the Court to Spahn v. Zoning
Board of Adjustment, 977 A.2d 1132 (Pa. 2009). In Spahn, our Supreme Court
consolidated three separate zoning appeals that challenged the grant of a billboard
permit and the constitutionality of Section 17.1 of the Home Rule Act. The objectors
included an individual, a community group, and several other civic organizations
that challenged the grant of a variance for a 2,400-square-foot billboard. The
associations’ stated purpose was the enforcement of the zoning code anywhere in
the City that billboards may be proposed. Id. at 1152. The Supreme Court held this
interest was no different than the interest all citizens have in the enforcement of the


                                          18
zoning code. Further, the associations could not establish derivative standing on the
basis of a single member’s residence over a mile away from the proposed billboard.
More importantly, the associations could not show a particular or personal
involvement with the area where the billboard would be erected. See also Society
Created to Reduce Urban Blight (SCRUB) v. Zoning Hearing Board of Adjustment
of City of Philadelphia, 951 A.2d 398 (Pa. Cmwlth. 2008) (association’s stated
mission of opposing illegal signs did not confer standing to challenge a billboard in
its own right or derivative standing based on members who resided eight miles away
from the billboard).
             Spahn and SCRUB are distinguishable. First, Spahn expressly affirmed
Society Hill, which found associational standing to exist because of the group’s
commitment to preservation in a specific neighborhood of the City. Likewise, here,
Friends of Marconi Plaza has amply demonstrated a particular involvement in a
specific city park. We reject the City’s argument that the association’s interest must
be pinpointed to a single feature of the park, i.e., the statue itself; Friends of Marconi
Plaza’s involvement in the preservation and beautification of the park includes the
statues located therein. Second, this is not a land use appeal but, rather, a case about
a public work of art that has been designated an “historic object” and is protected by
numerous ordinance provisions. The limitation on taxpayer standing in Section 17.1
of the Home Rule Act does not apply to a public work of art. Directive 67 provides
citizens an interest in works of art owned and maintained by the City’s taxpayers
and residents, which interest Objectors seek to preserve. Third, the individual
members meet the traditional standing requirements because they live close to
Marconi Plaza and participate in events there that directly involve the Columbus
statue. These factors render Spahn and SCRUB inapposite and Society Hill and


                                           19
Dowds controlling. Even assuming Section 17.1 of the Home Rule Act applies, here,
Objectors have shown they are aggrieved.
              We discern no error in the trial court’s conclusion that Objectors, both
as individuals and as an association, have standing. As the trial court stated,
Objectors “have a substantial, direct, and immediate interest in the outcome of the
litigation sub judice simply because removal will fundamentally impact the nature
of [Marconi] Plaza, the various events[,] and the [s]tatue,” in which they and other
members participate. Trial Court Rule 1925(a) Opinion, 1/20/2022, at 11; R.R. 18a.
                                      II. Directive 67
              Having determined that Objectors have standing, we turn to the City’s
contention that Directive 67 did not bar the Historical Commission’s approval of the
proposal to remove the Columbus statue.              The City argues that Directive 67
constitutes a management policy for internal use; it is not a binding norm. Further,
it argues that the trial court erred in not giving the City’s construction of Directive
67 controlling weight.
              The City’s Home Rule Charter authorizes the City’s acceptance of gifts
and donations.11 It further states that
              (1) No work of art shall be acquired by any department, board or
              commission, or erected or placed in or upon or allowed to extend


 The Home Rule Charter states, in pertinent part, as follows:
11


      § 8-204. Acceptance of Gifts or Donations.
      Every department, board and commission, may accept on behalf of the City gifts or
      donations of money, securities, or other personal property which, or the income of
      which, shall be useful in connection with the work of such department, board or
      commission . . . .
PHILADELPHIA HOME RULE CHARTER, §8-204.



                                              20
             over any building, street, stream, lake, park, or other public place
             belonging to or under the control of the City, or removed,
             relocated or altered in any way without approval first obtained
             from the Art Commission.
             (2) No construction or erection requiring the approval of the Art
             Commission shall be contracted for by any officer, department,
             board or commission without approval first obtained from the
             Art Commission.
             (3) Nothing requiring the approval of the Art Commission shall
             be changed in design or location without its approval.

PHILADELPHIA HOME RULE CHARTER, §8-207 (emphasis added).                  Directive 67
implements the Home Rule Charter by establishing the procedures that must be
followed by the City with respect to the donation, placement, and removal of public
art owned by the City.
             As noted above, Directive 67 requires the Office of Arts to solicit and
obtain public input for a period of no less than 90 days before taking “further action”
where a removal of public art is sought because of public protest. Directive 67,
§B.III.2; R.R. 411a. Noting that the City failed to satisfy this and many requirements
in Directive 67, the trial court concluded “that [the] entire removal process was
initiated and controlled by the [] Mayor starting in June [] 2020” without regard to
Directive 67. Trial Court Rule 1925(a) Opinion, 1/20/2022, at 22; R.R. 29a.
             At the injunction hearing on June 15, 2020, the City’s attorney stated
the City’s intention to follow Directive 67:
             I am saying that the mayor is going to put out a statement that
             this is going to go through the Art Commission process, and that
             is going to be pursuant to the managing director’s Directive 67,
             which there is a proposal that goes to the public Art Director . . .
             [t]hen it goes to the Art Commission. So that’s the mayor’s
             current posture.



                                          21
N.T., 6/15/2020, at 32; S.R.R. 116b. Further, the City agreed, in a stipulation entered
with Objectors on June 18, 2020, that
               1.     The Philadelphia Art Commission will determine the
               possible removal of the Columbus Statue . . . through a public
               process as soon as practicable under the law. Consistent with
               its prior plan, the City presently has no intention to and will not
               remove, damage, or alter the Statue, until such time as the Art
               Commission determines whether the Statue should be
               removed[.]
               2.   The parties shall continue to abide by all Philadelphia
               Home Rule Charter and all other applicable laws and regulations.

Stipulation and Order, 6/18/2020, at 1; S.R.R. 82b (emphasis added).12
               The City contends that Directive 67 is “a non-binding managerial
policy, not an officially[]promulgated regulation” and that “[t]he City was free to
craft a special, fast-track procedure appropriate to the situation at hand.” City Brief
at 51. Objectors respond that Directive 67 implements City ordinances on public art
and functions as a binding norm. Lest there be any doubt, the City pledged to follow
Directive 67 in its court-approved stipulation, which made it binding in this
particular case. We agree.
               A management directive is one of several tools used to manage people
employed by government. Cutler v. State Civil Service Commission (Office of


12
   Relying on a letter of the City’s then-managing director dated July 22, 2020, the dissent believes
that the City suspended Directive 67 with respect to the proposed removal of the Columbus statue.
First, this purported suspension took place one week after the Mayor instructed Margot Berg, the
City’s Public Art Director, to initiate the public input process for the “possible removal of the
statue.” R.R. 48a. Second, in the court-approved stipulation, the City agreed to employ the
procedures in Directive 67 with respect to the proposed removal of the Columbus statue. Third,
as a binding norm, Directive 67 cannot be suspended arbitrarily whenever it suits the City. If the
City wishes to provide exceptions to the requirements in Directive 67, it must amend Directive 67
to set forth the specific bases for the exceptions in order for a suspension, or exception, to be
allowed.
                                                22
Administration), 924 A.2d 706, 711 (Pa. Cmwlth. 2007); Sever v. Department of
Environmental Resources, 514 A.2d 656, 659 (Pa. Cmwlth. 1986). Generally,
internal agency policies do not create enforceable rights. Petsinger v. Department
of Labor and Industry (Office of Vocational Rehabilitation), 988 A.2d 748, 757 (Pa.
Cmwlth. 2010). However, a management directive that implements or supplements
the constitution or a statute can create legally enforceable rights. Id. In this regard,
the title “directive” is not dispositive of whether the rule or policy is limited to
internal agency use. See, e.g., Newport Homes, Inc. v. Kassab, 332 A.2d 568, 574-
75 (Pa. Cmwlth. 1975) (although called a “final directive,” the agency rule
functioned as a regulation with the force and effect of law).
             The City’s Home Rule Charter provides that the “City shall have the
power to enact ordinances and make rules and regulations necessary and proper for
carrying into execution its powers; and such ordinances, rules and regulations may
be made enforceable . . . .” PHILADELPHIA HOME RULE CHARTER §1-100 (emphasis
added). The City’s Charter creates a “Managing Director” to supervise “those
departments whose heads the Managing Director appoints and the boards and
commissions connected with such departments[,]” such as the Department of Parks
and Recreation and the Office of Arts. PHILADELPHIA HOME RULE CHARTER §5-
100. A City ordinance declares “as a matter of public policy that the preservation
and protection of buildings, structures, sites, objects, and districts of historic,
architectural, cultural, archaeological, educational, and aesthetic merit are public
necessities and are in the interests of the health, prosperity, and welfare of the
people of Philadelphia.” PHILADELPHIA CODE §14-1001 (emphasis added).
             Directive 67 constitutes a rule or regulation that supplements and
implements the City’s Charter, which prohibits any work of art belonging to the City


                                          23
from being “removed, relocated[,] or altered” without approval of the Art
Commission. PHILADELPHIA HOME RULE CHARTER §8-207(1). Directive 67 sets
forth the criteria for an appropriate removal of public art from display and the
procedures to be followed in any such removal. As such, Directive 67 does more
than give the City’s Managing Director a tool for disciplining employees in the
Office of Arts. Directive 67 protects the public’s interest in works of art, over which
the City acts as trustee, by guaranteeing the public a voice in any removal or
alteration of a public work of art.13 The City’s Home Rule Charter and Directive 67
are key elements of the City’s stewardship of its vast public art collection. The
mandates in Directive 67 implement the Home Rule Charter and City ordinances
and, thus, have the force and effect of law.
               The City argues, in the alternative, that even if Directive 67 is a binding
 norm, it does not apply to the Historical Commission but only to the Art
 Commission and the Office of Arts. The City invites this Court to affirm the
 Historical Commission’s decision on the merits and, then, require “the City [to]
 implement Directive 67 before the next phase of the permitting process” should the
 Court conclude Directive 67 applies here. City Brief at 53, n.17. We reject the
 City’s argument and its invitation.
               First, Directive 67 states, explicitly, that the Office of Arts shall take no
 “further action on the proposal” to remove the Columbus statue “due to public

13
  The Environmental Rights Amendment to the Pennsylvania Constitution states:
       The people have a right to clean air [and] pure water, and to the preservation of the
       natural, scenic, historic and esthetic values of the environment. Pennsylvania’s
       public natural resources are the common property of all the people, including
       generations yet to come. As trustee of these resources, the Commonwealth shall
       conserve and maintain them for the benefit of all the people.
PA. CONST. art. I, §27. This right of people “to the preservation of the . . . historic and esthetic
values of the environment” includes municipal parks such as Marconi Plaza.
                                                24
protest” until it has provided a “public input” process of “no less than ninety (90)
days.” Directive 67, §B.III.2; R.R. 411a (emphasis added). “Further action”
includes the submission of an application to the Historical Commission. The Office
of Arts violated Directive 67 by taking this “further action” before expiration of the
90-day period for public input. Likewise, the Office of Arts’ application to the Art
Commission for approval to remove the statue also violated the prohibition against
“further action” in Directive 67. Neither the Historical Commission nor the Art
Commission can act on an invalid application.
             Second, we reject the City’s suggestion that this Court can remedy the
City’s failure to follow Directive 67 by directing the mandatory public input period
of 90 days to begin now, after the fact. The Office of Arts is required to consider
the public input before it develops a plan for a work of public art that has been the
target of public unrest. Further, the Public Art Director must consider that input and
make “adjustments [] to the proposal based on the input received.” Directive 67,
§B.III.5; R.R. 411a (emphasis added).           Those adjustments might include
alternatives, such as encasing the Columbus statue in plexiglass, or protecting the
statue with video surveillance. There are many possibilities. The City’s suggestion
renders the 90-day opportunity for public comment illusory, depriving citizens of
their ability and right to provide meaningful input to the Office of Arts. Further, it
renders “adjustments” in response to public input an impossibility.
             The Office of Arts’ application to remove the Columbus statue from its
current site before completion of the period for public input violated Directive 67.
This cannot be remedied except by starting the public input period over and waiting
until it is complete before the Office of Arts takes any further action with respect to



                                          25
the removal of the Columbus statue from Marconi Plaza, such as the submission of
a new application to the Historical Commission.
              The application submitted by the Office of Arts to the Historical
Commission violated Directive 67 and, thus, is a nullity. The Historical Commission
lacked jurisdiction to receive the application submitted prior to completion of the
90-day period of public input, let alone to act upon that application.14
                                        Conclusion
              For the foregoing reasons, we affirm the order of the trial court.


                               ____________________________________________
                               MARY HANNAH LEAVITT, President Judge Emerita


Judge Ceisler and Judge Dumas did not participate in the decision of this case.




14
  Because we hold the Historical Commission lacked jurisdiction, we need not address the City’s
contention that the Historical Commission decision should be affirmed on the merits.
                                              26
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In re Appeal of: Friends of Marconi    :
Plaza and Rich Cedrone and             :
Joseph Q. Mirarchi                     :
                                       :
From a decision of: The City of        :   No. 938 C.D. 2021
Philadelphia Board of License          :
and Inspection Review                  :
                                       :
Appeal of: City of Philadelphia        :


                                      ORDER

            AND NOW, this 9th day of December, 2022, the August 17, 2021, order
of the Philadelphia County Court of Common Pleas granting the appeal of Friends
of Marconi Plaza, Rich Cedrone, and Joseph Q. Mirarchi and reversing the decision
of the City of Philadelphia Board of License and Inspection Review is AFFIRMED.

                           ____________________________________________
                           MARY HANNAH LEAVITT, President Judge Emerita
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In re Appeal of: Friends of Marconi       :
Plaza and Rich Cedrone and                :
Joseph Q. Mirarchi                        :
                                          : No. 938 C.D. 2021
From a decision of: The City of           : Argued: June 23, 2022
Philadelphia Board of License             :
and Inspection Review                     :
                                          :
Appeal of: City of Philadelphia           :


BEFORE:      HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE MARY HANNAH LEAVITT, Senior Judge


DISSENTING OPINION
BY JUDGE WOJCIK                                       FILED: December 9, 2022

             I dissent.   The City of Philadelphia’s (City) Managing Director
suspended his Directive 67 prior to the proposal’s submission herein to move the
City’s Christopher Columbus statue from Marconi Plaza. See Reproduced Record
at 49a. As a result, it cannot provide a basis upon which the trial court below could
reverse the City’s administrative decisions authorizing the statue’s removal in an
appeal to that court from those decisions.
             Accordingly, unlike the Majority, I would reverse the trial court’s order
in this matter.



                                       MICHAEL H. WOJCIK, Judge